In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondent New York State Division of Human Rights to dismiss a discrimination claim filed by Anna R. Mendozza, the petitioner appeals from a judgment of the Supreme Court, Nassau County (DeMaro, J.), dated June 19, 2001, which, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
On April 26, 1995, Anna R. Mendozza filed a claim with the respondent New York State Division of Human Rights (hereinafter the DHR) claiming that she was unlawfully discriminated against by her employer, the petitioner, Great Neck Union Free School District (hereinafter the School District), based upon her age. Mendozza sought compensation for lost wages as well as for pain and suffering. Mendozza did not file a notice of claim with the School District. Nevertheless, the DHR found probable cause that discriminatory practices occurred and scheduled a hearing. The School District commenced this CPLR article 78 proceeding, inter alia, to compel the DHR to dismiss Mendozza’s complaint based upon her failure to file a notice of claim as required by Education Law § 3813. The Supreme Court, in effect, denied the petition and dismissed the proceeding.
*758The Supreme Court correctly concluded that Mendozza was not required to comply with the notice of claim provision of Education Law § 3813 as a condition precedent to pursing her administrative complaint before the DHR (see Freudenthal v County of Nassau, 99 NY2d 285 [2003]). S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.